DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on February 8, 2021 is acknowledged.
Claims 16-20 have been withdrawn from consideration as being directed towards the non-elected invention.

Claim Interpretation
Claim 1 recites the limitation “semi-continuous filaments”.  The instant disclosure has defined “semi-continuous filaments” as “with reference to a filament means that the filament is of finite but indeterminate length, the length of the filament being on the order of at least a factor of 1,000; 5,000; 10,000; 50,000; 100,000; or more times the Actual Fiber Diameter” (see instant application p. 7 lines 15-17).
Claim 1 also recites the limitation “molecular orientation”, which has been defined in the instant disclosure as “with reference to a single filament means that at least a substantial portion of the (co)polymer molecules making up the filament are aligned along the longitudinal axis of the filament” (see instant disclosure p. 7 lines 18-20).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 11-12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the (co)polymeric filaments” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, upon which claim 6 depends, recites the limitation “at least one semi-continuous filament comprising from about 50% w/w to about 99% w/w of at least one crystalline polyolefin (co)polymer” but does not recite the limitation “the (co)polymeric filaments”.  It is unclear if the claim refers to the at least one semi-continuous filament or the at least one crystalline polyolefin (co)polymer.  It is also unclear if the claim intends for the at least one to be two or more, therefore plural.  The tackifier amount in claim 1 refers to the % w/w of the at least one semi-continuous filament.  For the purpose of prior art application, Examiner will interpret claim 6 as encompassing limiting the weight % of the tackifier in the at least one semi-continuous filament.
Claims 7 and 8 also refer to “the (co)polymeric filaments”, depending on claim 6.  As with claim 6, for the purpose of prior art application, Examiner will interpret claim 6 as encompassing limiting the weight % of the tackifier in the at least one semi-continuous filament.
Claim 11 recites the limitation “further comprising between 0 to about 30% of at least one plasticizer.”  It is unclear the basis for the percentage, such as weight percent based on the at least one (co)polymeric filament, volume percent based on the at least one (co)polymeric filament, weight 
Claim 14 recites the limitation “wherein the nonwoven web exhibits a basis weight of from 1 gsm to 400 gsm, inclusive, optionally wherein the basis weight is from 1 gsm to 50 gsm.”  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation of from 1 gsm to 400 gsm, and the claim also recites from 1 gsm to 50 gsm which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purpose of compact prosecution, Examiner will interpret claim 14 as encompass the narrower range as exemplary and not required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0143653 to Kimberly-Clark.
Regarding claims 1-15, Kimberly-Clark teaches a nonwoven comprising fibers (at least one filament), formed by compounding at least one polymer, such as semi-crystalline polyolefin polymer 
While the reference does not specifically teach the claimed range of the tackifier being from about 1 % w/w to about 40 % w/w (claim 1), specifically from about 2 % to 40% by weight (claim 6), more specifically 5% to 30% by weight (claim 7) or 7% to 20% by weight (claim 8), the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the weight percent of the tackifier, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 
Additionally, while the reference does not specifically teach the claimed range of the nonwoven exhibiting a heat of fusion measure using DSC of greater than 50 Joules/g, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 
Regarding claims 2-3, Kimberly-Clark teaches the semi-crystalline polyolefin having a heat of fusion of from about 15 to about 210 J/g, in some embodiments from about 20 to about 100 J/g (Id., para 0035) and being polyethylene and polypropylene (Id., para 0036).  While the reference does not specifically teach the claimed range of the nonwoven exhibiting a heat of fusion measure using DSC of greater than 50 Joules/g, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary the heat of fusion of the semi-crystalline polymer and corresponding amount, thereby influencing the heat of fusion of the overall nonwoven, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 
Regarding claims 4-5, Kimberly-Clark teaches the tackifier being hydrogenated hydrocarbon (Kimberly-Clark, para 0056-0057), which reads on a saturated hydrocarbon, and being a C5/C9 resin (Id., para 0057), reading on the tackifier being a C5 piperylene derivative and/or C9 resin oil derivative.
Regarding claims 9-10, Kimberly-Clark teaches the fiber can be microfiber or nanofibers (Kimberly-Clark, para 0030).  Kimberly-Clark teaches the nonwoven can be made by meltblowing, which 
While the reference does not specifically teach the claimed range of a Actual Fiber Diameter less than 5 micrometers (claim 9) or from about 4 micrometers to about 10 micrometers (claim 10), the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the actual diameter, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 
Regarding claim 11-12, Kimberly-Clark doesn’t teach the fibers requiring a plasticizer (Kimberly-Clark, all, especially para 0101-0104), reading on the nonwoven comprising 0% of at least one plasticizer.  As the plasticizer is not required, claim 12 is optional as well and rendered obvious by Kimberly-Clark.
Regarding claims 13-15, Kimberly-Clark teaches the nonwoven having a basis weight of 10 grams per square meter to about 150 grams per square meter (claim 14) (Kimberly-Clark, para 0077).  Kimberly-Clark teaches the fiber can be microfiber or nanofibers (Id., para 0030).  Kimberly-Clark teaches the nonwoven can be made by meltblowing, which have fiber smaller than 10 microns (Id., para 0010, 002-0021, 0061-0063, 0068).  Kimberly-Clark teaches the nonwoven having minimal lint and that utilizing higher molecular weight polymers results in less fiber breakage and less lint production (Id., 
Regarding the claimed tensile strength at maximum load in the machine direction (claim 13) and claimed stiffness of at least 800 mg as measured using the Stiffness Test (claim 15), although the prior art is silent with regards to the strength of the nonwoven, the claimed property is deemed to flow naturally from the teachings of the prior art since the prior art reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Kimberly-Clark teaches a nonwoven, such as a meltblown or spunbond nonwoven, formed from a blend of a semi-crystalline polyolefin, such as polyethylene or polypropylene, compounded with a tackifier in overlapping amounts and having fiber diameters and basis weights that overlap with the claimed ranges.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  Alternatively, if the tensile strength is shown to not flow naturally form the structure of Kimberly-Clark, it would have been obvious to one of ordinary skill in the art before the effective filing date to have adjusted and varied the maximum tensile strength of the nonwoven, such as within in the claimed range, by adjusting the basis weight and bonding of the nonwoven based on the desired strength of the nonwoven and intended application of the nonwoven.  Additional bonding will also increase the stiffness of the nonwoven.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 and 11-15 of copending Application No. 16/621,292 in view of US 
Additionally, in instant claim 9, the fibers exhibits a mean Actual Fiber Diameter of less than 5 micrometers whereas ‘292 claim 9 claims the mean Actual Filament Diameter of from about 100 nanometers to about 1 micrometer.  The instant claim 13 limits the nonwoven fibrous web to exhibit a Maximum Load in the Machine Direction of at least 40 Newtons whereas claim 13 of ‘292 limits the strength to being at least 5 Newtons.  These ranges overlap.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pub. No. 2011/0253152 to Lin teaches a nonwoven of fibers made from plasticized polyolefin composition. US Pub. No. 2007/0173162 to Ethiopia teaches a nonwoven material comprising fibers made form a polymer blend of isotactic polypropylene and a reactor grade propylene based .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A GILLETT/Examiner, Art Unit 1789